UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6448



EUGENE LITTLE,

                 Petitioner - Appellant,

          v.


THEODIS BECK,

                 Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cv-00628-JAB-PTS)


Submitted:   May 29, 2008                   Decided:   June 5, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Little, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene Little, a state prisoner, seeks to appeal the

district   court’s    order       accepting   the   recommendation         of     the

magistrate judge and dismissing his petition filed under 28 U.S.C.

§ 2254 (2000), for failure to exhaust state remedies.                  The order is

not   appealable    unless    a    circuit    justice     or    judge    issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this    standard    by

demonstrating      that   reasonable     jurists     would       find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Little has not

made the requisite showing.         Accordingly, we deny Little’s motion

for a certificate of appealability and dismiss the appeal.                         We

dispense with oral argument            because      the        facts     and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED


                                      - 2 -